DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ISAAC ROLDY LOUINISTE,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1215

                            [August 13, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Cheryl A. Caracuzzo,
Judge; L.T. Case No. 502017CF008227AXXXMB.

  Isaac Louiniste, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.